 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6
     Senior Trial Attorney, Civil Division
     JENNIFER LEE TARN, CSBN 240609
 7   Special Assistant United States Attorney
 8         Social Security Administration
           160 Spear Street, Suite 800
 9
           San Francisco, CA 94105
10         Telephone: (415) 977-8825
           Facsimile: (415) 744-0134
11
           Email: Jennifer.Tarn@ssa.gov
12   Attorneys for Defendant
13
                         UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15                            SOUTHERN DIVISION
16
     CARLOTTA ANDREWS,                      ) Case No. 8:20-cv-01211-RAO
17
           Plaintiff,                       )
18                                          ) [PROPOSED] JUDGMENT
                  v.                        )
19                                          )
20   ANDREW SAUL,                           )
     Commissioner of Social Security,       )
21
                                            )
22         Defendant.                       )
23
24
25
26
27
28




                                            -1-
 1         The Court having approved the parties’ stipulation to remand this case
 2   pursuant to Sentence 4 of 42 U.S.C. § 405(g) for further proceedings consistent
 3   with that stipulation and for entry of judgment for Plaintiff, judgment is hereby
 4   entered for Plaintiff.
 5
 6
     DATED: December 14, 2020
 7                                   HONORABLE ROZELLA A. OLIVER
                                     UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              -2-
